Citation Nr: 0605618	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1982 to February 
1985, as well as active duty training with the National Guard 
from January 1979 to June 1979. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied the above 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran asserts that he has a current left knee 
disability which began during his period of active duty for 
training with the National Guard in 1979.  

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2005).  Although the veteran's service 
medical records from his period of active service from 
February 1982 to February 1985 have been obtained and are 
contained within his claims folder, service medical records 
from his period of active duty for training with the National 
Guard, to include those from at the Aberdeen Proving Ground, 
dated from January 1979 to June 1979, have not been obtained.  
On remand the RO should make arrangements to obtain these 
records. 

Additionally, the veteran has reported having surgery on his 
left knee at Providence Hospital in 1978 or 1979, and 
receiving treatment from Dr. Greenleaf in Mumford, ME, in 
1991, and at Medical East HMO in Braintree, MA in October 
1986.  He also reported having four meniscectomies after his 
separation from service, most recently in Portland in 1997.  
These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical records 
for his period of active duty for training 
from January 1979 to June 1979, to include 
those reflecting any treatment at Aberdeen 
Proving Grounds in Aberdeen, Maryland.  
All records obtained should be associated 
with the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records for his left 
knee from Providence Hospital dated in 
1978 or 1979; from Dr. Greenleaf in 
Mumford, ME, dated in 1991; from Medical 
East HMO in Braintree, MA, dated in 
October 1986; and any records related to 
his four meniscectomies, most recently in 
Portland in 1997.  

3.  Readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and afford the veteran an 
appropriate opportunity to respond.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


